849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry MATHIS, for himself and for the use and benefit of hiswife, Thelma Mathis, Plaintiff-Appellant,v.VIRGINIA REAL ESTATE BOARD;  Landon G. Atkins, as member ofthe Virginia Real Estate Board;  Moses Easter, Jr., asmember of the Virginia Real Estate Board;  Dorothy R. Figg,as member of the Virginia Real Estate Board;  Edwin C. Hall,as member of the Virginia Real Estate Board;  John S.Slaughter, as member of the Virginia Real Estate Board;Aquia Harbour Property Owners Association, Inc., (a Virginianon-stock corporation);  Kenneth E. Belieu, Individually andas a member or former member of the Board of Directors ofAquia Harbour Property Owners Association, Inc.,;  John V.Bultman, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Walter E. Byerley, Individually and as amember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  William M.Carpenter, Individually and as member or former member ofthe Board of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  William A. Cook, Individually and asmember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  Michael C.Delacy, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Henry Demboski, Individually and as amember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  John W. Drew,Individually and as member or former member of the Board ofDirectors of Aquia Harbour Property Owners Association,Inc.;  James E. Duke, Individually and as member or formermember of the Board of Directors of Aquia Harbour PropertyOwners Association, Inc.;  Darrell R. Edgar, Individuallyand as member or former member of the Board of Directors ofAquia Harbour Property Owners Association, Inc.;  PatriciaA. Esser, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Robert E. Fraley, Individually and asmember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  Sidney Fisher,Individually and as member or former member of the Board ofDirectors of Aquia Harbour Property Owners Association,Inc.;  John R. Hancock, Individually and as member or formermember of the Board of Directors of Aquia Harbour PropertyOwners Association, Inc.;  Ebert E. Harrold, Individuallyand as member or former member of the Board of Directors ofAquia Harbour Property Owners Association, Inc.;  James W.Heath, Jr., Individually and as member or former member ofthe Board of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Iva Mae Hippert, Individually and asmember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  Phillip E.Hornung, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Frank Kayuha, Individually and as memberor former member of the Board of Directors of Aquia HarbourProperty Owners Association, Inc.;  John O. Keller,Individually and as member or former member of the Board ofDirectors of Aquia Harbour Property Owners Association,Inc.;  Jo D. Knight-Moore, Individually and as member orformer member of the Board of Directors of Aquia HarbourProperty Owners Association, Inc.;  Martin R. Mann,Individually and as member or former member of the Board ofDirectors of Aquia Harbour Property Owners Association,Inc.;  Delane McHone, Individually and as member or formermember of the Board of Directors of Aquia Harbour PropertyOwners Association, Inc.;  William J. Meads, Individuallyand as member or former member of the Board of Directors ofAquia Harbour Property Owners Association, Inc.;  RalphMetts, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Gerald W. Mullins, Individually and asmember or former member of the Board of Directors of AquiaHarbourt Property Owners Association, Inc.;  James E.Nissley, III, Individually and as member or former member ofthe Board of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  Jack B. Patterson, Individually and asmember or former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  Maurice D.Russell, Individually and as member or former member of theBoard of Directors of Aquia Harbour Property OwnersAssociation, Inc.;  James H. Sheehy, Individually and asmember of former member of the Board of Directors of AquiaHarbour Property Owners Association, Inc.;  Frances D.Hopkins, Individually and as General Manager of the AquiaHarbour Property Owners Association, Inc.;  Francis T. Eck,Individually and as a former member of the VirginiaSubdivided Land Sales Study Committee, Defendants-Appellees.
No. 87-3717.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  June 13, 1988.

Harry Mathis, appellant pro se.
Richard B. Zorn (Office of the Attorney General), for appellees Virginia Real Estate Board, Landon G. Atkins, Moses Easter, Jr., Dorothy R. Figg, Edwin C. Hall, John S. Slaughter.
Thomas Parrish Collins, for appellee Francis T. Eck.
Sandy Thomas Tucker, Albert Peter Brodell, William Angle Young, Jr.  (Williams, Mullen, Christian & Dobbins);  George Ernest Marzloff, for remaining appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Harry Mathis appeals from the district court's order granting the defendants' motion for summary judgment in plaintiff's action challenging the constitutionality of the Virginia Subdivided Land Sales Act, Va.Code Secs. 55-336 to -351.  Our review of the record and the district court's ruling from the bench discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mathis v. Virginia Real Estate Board, C/A No. 87-40-R (E.D.Va. July 2, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.